Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al. (McLoughlin) (US 2020/0084255) in view of Theis et al. (Theis) (US Pat. No. 10,623,775), and further in view of Sanders et al. (Sanders) (US 2021/0001216).
Regarding claim 1, McLoughlin discloses a streaming system comprising: 
a streaming server (120) configured to
 train an interactive frame prediction model based on streaming data ([0039], [0055], the neural netowkr is trained based on partial frames), a user input ([0020], user input is received; [0044], [0045], [0051]-[0053], the neural network is trained based on user input of a current or historical streaming session) and metadata associated with the user input ([0066], metadata of the current streaming session), 
encode the streaming data ([0012], partial frames are encoded) by selectively using a predicted frame generated based on the trained interactive frame prediction model ([0040], pre rendered frames are determined based on the trained neural network), and
 transmit the encoded streaming data ([0042], computing devices 130 receive and render the encoded video data); and
 a client device (130) configured to 
receive the encoded streaming data ([0042], computing devices 130 receive and render the encoded video data), and
 decode the encoded streaming data to provide recovered streaming data to a user ([0042], computing devices 130 receive and render the encoded video data).

Theis from the same or similar field of endeavor discloses transmit the trained interactive frame prediction model (col. 6, lns. 46-50, the decoder receives the trained model), receive the trained interactive frame prediction model (col. 6, lns. 46-50, the decoder receives the trained model), and decode the encoded streaming data based on the trained interactive frame prediction model (col. 6, lns. 46-52, the decoder receives the trained model and decodes the image data using the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Theis into the teachings of McLoughlin for reducing the amount of processing performed by the server by transmitting model data to the decoder for decoding the video data.
McLoughlin in view of Theis is silent about decode the encoded streaming data based on the trained interactive frame prediction model, a previous frame of the encoded streaming data, and the predicted frame to provide recovered streaming data to a user, the previous frame and the predicted frame are full frames.
Sanders from the same or similar field of endeavor discloses decode the encoded streaming data based on the trained interactive frame prediction model ([0014], [0030], the predicted frame is rendered based on the trained model), a previous frame of the encoded streaming data ([0062], previous frame data), and the predicted frame to provide recovered ([0023], the generated frame is rendered), the previous frame and the predicted frame are full frames ([0014], [0023], [0062], frames are used and generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sanders into the teachings of McLoughlin in view of Theis for more accurate predicted images by taking into account a plurality of information.
Regarding claim 2, McLoughlin discloses wherein the streaming server includes a processor ([0035], the server includes a processor); 
a memory, coupled to the processor, which stores instructions ([0035], instructions are read from a memory); 
a running server, coupled to the processor, which includes an encoder ([0012], frame data is encoded) and a graphic processing unit (GPU) configured to generate the streaming data ([0012], partial frames are encoded and transmitted to devices 130); and 
a training server, coupled to the processor, configured to store a neural network configured to implement the interactive frame prediction model ([0051]-[0053], the neural network is trained based on user input of a current or historical streaming session).
Regarding claim 7, McLoughlin discloses wherein the client device (130) includes
a display ([0047], an interface is displayed);
a communication interface (FIG. 2B, data is communicated between devices 130 and 120);
an input/output (I/O) interface (132) configured to receive the user input ([0052], input data is received via input 132);
(FIG. 2B, [0042], a processor is implicit in a laptop); and
a memory, coupled to the processor, which stores instructions ([0042], laptops contain instructions stored in memory for executing processes).
Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claims 1 and 2.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al. (McLoughlin) (US 2020/0084255) in view of Theis et al. (Theis) (US Pat. No. 10,623,775) in view of Sanders et al. (Sanders) (US 2021/0001216), and further in view of Wang et al. (Wang) (US 2018/0139458).
Regarding claim 6, McLoughlin in view of Theis in view of Sanders discloses the streaming system of claim 2.
McLoughlin in view of Theis in view of Sanders is silent about wherein the training server is configured to adjust resolution of frames of the streaming data by further applying a super-resolution model to the frames of the streaming data.
Wang from the same or similar field of endeavor discloses wherein the training server is configured to adjust resolution of frames of the streaming data by further applying a super-resolution model to the frames of the streaming data ([0334], a CNN is used for implementing super resolution processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of in view of Sanders for increasing the resolution of the output video data.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al. (McLoughlin) (US 2020/0084255) in view of Theis et al. (Theis) (US Pat. No. 10,623,775) in view of Sanders et al. (Sanders) (US 2021/0001216), and further in view of Osman (US 2020/0289937).
Regarding claim 13, McLoughlin in view of Theis in view of Sanders discloses the streaming system of claim 1 (see claim 1 above).
McLoughlin in view of Theis in view of Sanders is silent about wherein the client device supports a virtual reality.
Osman from the same or similar field of endeavor discloses wherein the client device supports a virtual reality ([0040], the client device displays virtual reality scenes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Osman into the teachings of McLoughlin in view of Theis in view of Sanders for reducing latency during streaming of virtual reality data.

Allowable Subject Matter
Claims 3-5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488